DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose or suggest a method for stably charging a battery and extending power supply period having at least, among other claimed allowable method steps, charging the first battery group and the second battery, with a voltage value that is 75%-95% of an average voltage of the first battery group being set as a charging termination point and a voltage value of 75%-95% of a voltage of the second battery being set as a charging termination point; wherein during charging, charging to the first battery group is constrained in a voltage range that is 75%-95% of an average thereof and charging to the second battery is constrained in a voltage range that is 75%-95% of a voltage thereof, so that the first battery group and the second battery are stably charged and thermal energy generated during charging is reduced, and during discharging, a battery capacity of the second battery provides replenishment for .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087